Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION

Claim Rejections - 35 USC § 112 


35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 



MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-24 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
(a) Claim 1, 23, and 24 limitation “a type of a prohibited action” is unclear.  
Possible interpretations of “a type of a prohibited action”: 
(i) refers to: “any possible action”; this is because, the claim does not indicate any action that can be  prohibited.
(ii) refers to: “some specific actions” that are not specified or listed by the claim. 


Possible interpretations of “operation-continuable time”:
(i) refers to: one hour of continuous time. 
(ii) refers to: one week of continuous time. 
(ii) refers to: eternity of time. 

 (e) REFERENCE IN MULTIPLE DEPENDENT FORM.—A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.
Claim 3-5, 11-22 is rejected as being improper form of multiple dependent claim.

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Furthermore, the generic placeholder is not preceded by a structural modifier. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, 23, 24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Ohkawa (US-PGPUB-NO:  US20120175953)(As to claim 1, 23, 24 Ohkawa discloses):1.    (Currently Amended) A monitoring system comprising [Fig. 10, the monitoring device]:detection unit detecting that a detection value related to a power storage system satisfies a condition [FIG. 31 shows the operational flow in the anomaly detection 
    PNG
    media_image1.png
    724
    616
    media_image1.png
    Greyscale

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 2-22
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you